Exhibit 10.1

 

 

DIRECTOR COMPENSATION

 

On November 29, 2005, the Board of Directors (the “Board”) of Cygne Designs,
Inc., a Delaware corporation (the “Company”), approved the following cash
compensation for the Company’s non-employee directors, which became effective as
of November 29, 2005:

 

  •   payment of a $8,000 annual retainer to each director;

 

  •   payment of a $4,000 annual retainer to the members of each committee of
the Board other than the audit committee;

 

  •   payment of a $8,000 annual retainer to the members of the audit committee;

 

  •   payment of a $2,000 annual retainer to the chair of each committee of the
Board other than the chair of the audit committee;

 

  •   payment of a $4,000 annual retainer to the chair of the audit committee;
and

 

  •   payment of a $1,000 meeting fee payable for each Board meeting and meeting
of a committee of the Board attended.

 

Directors will also be reimbursed for expenses actually incurred in attending
Board, shareholder and committee meetings.

 

- 1 -